PER CURIAM: *
Leonard Lyle Fontenot was convicted by a jury of conspiracy to possess cocaine base, methylenedioxy amphetamine (ecstasy), and marijuana with intent to distribute (Count One), and one count of possession of cocaine base with intent to distribute (Count Five). He appeals the mandatory life sentence imposed as to Count One on the basis that it violated his Sixth Amendment right to have a jury determine the facts of his prior drug convictions. As Fontenot concedes, his argument is foreclosed. See Apprendi v. New Jersey, 530 U.S. 466, 490, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000); United States v. Pineda-Arrellano, 492 F.3d 624, 625-26 (5th Cir.2007), cert. denied, — U.S. -, 128 S.Ct. 872, 169 L.Ed.2d 737 (2008).
The judgment of the district court is AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.